Citation Nr: 1325218	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  08-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH), claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial increased rating for service-connected diabetes mellitus, currently evaluated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of this hearing is of record.  The Veteran was also granted a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran thereafter submitted additional evidence with a waiver of initial RO consideration of such evidence.  

In August 2012, the Board remanded the claims for further development of the evidence.

Originally, the Veteran's appeal included the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  While the case was being developed pursuant to the Board's Remand, the Agency of Original Jurisdiction (AOJ) issued an April 2013 rating decision that granted service connection for peripheral neuropathy of the bilateral lower extremities, with each lower extremity evaluated as 10 percent disabling, effective December 4, 2012.  As the AOJ granted the benefit sought on appeal, this issue is no longer before the Board. 

The issues of service connection for BPH and erectile dysfunction are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus requires taking an oral hypoglycemic agent and following a restricted diet, but does not require insulin or regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); Pub. L. No. 112-154, § 504; 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the October 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A January 2008 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; March 2009 and May 2013 Supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of May 2007 and December 2012 VA examinations; private treatment records from Drs. P.E.B. and S.W.H.; multiple lay statements; and the transcript of the July 2010 hearing before the undersigned.  The Board's August 2012 Remand requested that the AOJ obtain records from Dr. P.E.B. from December 2007 to the present.  In April and May 2013 letters to Dr. P.E.B., the AOJ included the Veteran's VA Form 21-4142, Authorization and Consent to Release Information to VA, which identified treatment with Dr. P.E.B. from December 2007 to the present, and requested that the physician provide VA with all available treatment records.  Dr. P.E.B. responded by sending records from May 2011 to April 2013.  Dr. P.E.B. did not indicate that there were any other available or outstanding treatment records.  Thus, the Board concludes that Dr. P.E.B. provided all available records and VA's duty to assist has been met.  The Veteran and his representative have not identified any other outstanding relevant evidence.  

There is also substantial compliance with the Board's August 2012 Remand directives in that VA treatment records and records from Drs. P.E.B. and S.W.H. were obtained, a VA examination was conducted in December 2012, and the appeal was readjudicated by a May 2013 Supplemental Statement of the Case.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The May 2007 and December 2012 examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided information adequate to evaluate the claim.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran also was provided an opportunity to set forth his contentions during the July 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim for an initial increased rating for diabetes mellitus, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.
Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Increased Rating for Diabetes

An October 2007 rating decision granted service connection for diabetes, evaluated as 20 percent disabling, effective January 18, 2007.  The Veteran maintains that he is entitled to a higher evaluation for diabetes because diabetes has affected other parts of his body. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2012).
VA and private treatment records, including the report of a December 2012 VA examination, reflect that the Veteran's diabetes is managed by restricted diet and taking an oral hypoglycemic agent.  

In order for the Veteran to obtain a rating in excess of 20 percent, he must show that along with a restricted diet, his diabetes requires insulin and regulation of activities.  With respect to whether the Veteran's diabetes requires insulin, a November 2007 private treatment record from Dr. P.E.B. and an October 2009 record from Dr. S.W.H. specifically note that the Veteran has non-insulin dependent diabetes.  Additionally, VA and private records reflect the Veteran has been taking various oral hypoglycemic agents to manage diabetes, not insulin.  For example, a November 2007 private treatment record from Dr. P.E.B. reflects that the Veteran was taking the oral hypoglycemic agent Avandamet.  A March 2013 VA treatment record reflects the Veteran was taking the oral hypoglycemic agent Metformin.  Therefore, the evidence of record does not show that the Veteran's diabetes requires insulin.  

Moreover, the evidence does not show that the Veteran is required to regulate his activities.  The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364. 

At the July 2010 hearing, the Veteran reported that his physician has not recommended that he restrict his activities.  Board Hearing Tr. at 3.  September 1994 to December 2007 and May 2011 to April 2013 records from the Veteran's private diabetic treatment provider, Dr. P.E.B., do not reflect the physician has restricted the Veteran's activities.  On December 2012 VA examination, the examiner reported that the Veteran did not require regulation of activities as part of the medical management of diabetes.  Thus, the record does not contain any competent evidence indicating that the Veteran's diabetes requires regulation of his activities.
Therefore, a preponderance of the evidence is against a finding that the Veteran's diabetes requires insulin or regulation of activities and the criteria for a higher 40 percent rating are not met.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").

The Veteran has alleged that he is entitled to a higher rating for diabetes because the disease has affected other parts of his body.  On December 2012 VA examination, the examiner noted that the Veteran did not have diabetic nephropathy, renal dysfunction caused by diabetes, or diabetic retinopathy.  As noted above, the Veteran has been service-connected for diabetic peripheral neuropathy of the bilateral lower extremities and has been assigned separate 10 percent ratings for each lower extremity.  Additionally, he has ongoing appeals regarding whether his BPH and erectile dysfunction are caused or aggravated by his diabetes.  As those claims are being remanded below for further development, the Board will not further discuss these disabilities in conjunction with the increased rating claim.  The record, including the Veteran's statements, does not reflect that he has any other compensable complications.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2012).

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that symptoms of the Veteran's diabetes have not undergone any significant increase or decrease so as to warrant a rating in excess of 20 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2012).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's diabetes is managed by an oral hypoglycemic agent and a restricted diet.  Such impairment is specifically contemplated by the rating criteria and the Veteran has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from diabetes would be in excess of that contemplated by the assigned 20 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a 20 percent rating for diabetes, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2012).  The benefit sought on appeal is denied.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran also seeks service connection for BPH and erectile dysfunction.  Before the Board can adjudicate these claims on the merits, additional development is required.

In August 2012, the Board remanded these claims, instructing the AOJ to schedule the Veteran for an examination to assess the etiology of the disabilities.  The Remand specifically requested that the AOJ ask the examiner to provide opinions as to whether it is at least as likely as not that service-connected diabetes either caused or aggravated BPH and/or erectile dysfunction beyond the normal course of the conditions and to provide a rationale with the requested opinions.  The AOJ's August 2012 examination request includes these questions and requests that rationales be provided; however, the December 2012 VA examiner did not clearly respond to the questions asked about aggravation and did not provide a rationale for the portion of the opinion that appears to address aggravation.

Specifically, the examiner provided the baseline level of severity for BPH and erectile dysfunction and then indicated that the current severity of these disabilities was not greater than the baseline level.  The examiner did not provide a rationale for this conclusion.  Moreover, the Board's opinion request did not ask for the examiner to provide a baseline level of severity of the conditions, but rather requested an opinion as to whether diabetes has aggravated the conditions beyond their normal courses.  As the examination report does not provide responses with clear rationales to the aggravation questions asked by the Board, there has not been substantial compliance with the Board's Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Although the Board regrets continuing to delay adjudication of these claims, the Board has no choice but to remand them again to ensure that the record contains an adequate response to these pertinent medical questions.

Accordingly, the case is REMANDED for the following actions:

1.  Request a records review and medical opinion from the examiner who completed the December 2012 examination (or another examiner if the December 2012 examiner is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician should specifically respond to the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition by service-connected diabetes?  

(b.)  Is it at least as likely as not (50 percent or greater) that BPH is aggravated beyond the normal course of the condition by service-connected diabetes?  

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).



______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


